
	

113 HR 1389 IH: Military Access to Reproductive Care and Health for Military Women Act
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1389
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Ms. Slaughter (for
			 herself, Mr. Rangel,
			 Mrs. Carolyn B. Maloney of New York,
			 Ms. Norton,
			 Ms. Moore,
			 Ms. Lee of California,
			 Mr. Grijalva,
			 Ms. DeGette,
			 Mr. Capuano,
			 Mrs. Napolitano,
			 Ms. Edwards,
			 Ms. Pingree of Maine,
			 Ms. Lofgren,
			 Ms. DeLauro,
			 Mr. Conyers,
			 Ms. Castor of Florida,
			 Mr. McNerney,
			 Mr. Quigley,
			 Mr. Johnson of Georgia,
			 Mr. Clay, Mr. Markey, Mr.
			 Honda, Ms. Speier,
			 Ms. Schakowsky,
			 Ms. Tsongas,
			 Mr. Blumenauer,
			 Mr. Higgins,
			 Mr. Holt, Mr. Ellison, Ms.
			 Chu, Mrs. Davis of
			 California, Mrs. Capps,
			 and Ms. Matsui) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, regarding
		  restrictions on abortions at medical facilities of the Department of
		  Defense.
	
	
		1.Short titleThis Act may be cited as the
			 Military Access to Reproductive Care
			 and Health for Military Women Act or the
			 MARCH for Military Women
			 Act.
		2.Restoration of
			 previous policy regarding restrictions on use of Department of Defense medical
			 facilitiesSection 1093 of
			 title 10, United States Code, is amended—
			(1)by striking
			 subsection (b); and
			(2)in subsection (a),
			 by striking (a) Restriction on use of funds.—.
			
